UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4731



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RAY DEMOND WALLER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James H. Michael, Jr.,
Senior District Judge. (CR-98-51)


Submitted: February 12, 2004              Decided:   February 20, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John E. Davidson, DAVIDSON & KITZMANN, Charlottesville, Virginia,
for Appellant. John L. Brownlee, United States Attorney, Ray B.
Fitzgerald, Jr., Assistant United States Attorney, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ray Demond Waller appeals his twenty-four months sentence

imposed by the district court for violations of his supervised

release.   We affirm.

           Waller did not object to imposition of sentence at the

revocation hearing, and thus this court’s review is for plain

error. United States v. Olano, 507 U.S. 725, 732 (1993) (providing

standard).    Chapter Seven of the U.S. Sentencing Guidelines Manual

sets forth policy statements offering recommended sentencing ranges

for revocation of probation and supervised release.               Chapter Seven

is advisory and non-binding.       United States v. Davis, 53 F.3d 638,

642 (4th Cir. 1995). However, the court should consider the policy

statements before imposing sentence.              Id.       If the court has

considered      the   relevant   factors    and   the       applicable     policy

statements, the court has the discretion to impose a sentence

outside the ranges set forth in the Guidelines.             Id.   “A court need

not engage in ritualistic incantation in order to establish its

consideration” of the policy statements.             Id.

           Here, the district court considered the relevant factors

and policy statements at issue, and we conclude that the court did

not plainly err in imposing the sentence.             Therefore, we affirm.

We   dispense    with   oral   argument    because    the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                   - 2 -
        AFFIRMED




- 3 -